DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 12, and 18, it is unclear what is meant by the operable vent being “selectively operable”.  What is selecting the operation of venting and closing?  Is this a user selection?  Or automatic selection?  Or is this merely an intended use operation in which the vent is merely capable of such operations?  Clarification and correction of the structural configuration of the claimed apparatus is corrected to distinctly claim the operable feature of the claimed vent.
Regarding claim 18, it is unclear what structure is being recited by the generic recitation of “pitot mechanism” as no further structure, structural configuration with other elements, or function is recited relating the pitot mechanism with the appliance.  Clarification and correction are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 11, 12, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR-20060130896-A to HONG et al. (“HONG”).
Regarding claims 1, 9, 11, 12, 17, and 18, HONG (in Figs. 1-2 and associated text) discloses a combination washing and drying appliance (100) comprising:
a tub (160) positioned within an outer cabinet;
a rotating drum (140) having a perforated wall (note plural through holes 141), wherein the rotating drum is rotationally operable within the tub (via drive motor 170);
a blower (132) that delivers process air through an airflow path that includes a processing space within the rotating drum (note internal treating space defined by drum 140) and an interstitial space defined between the tub and the rotating drum (note space between tub 160 and drum 140); and
an operable vent (ventilation valve 400) that is selectively operable between a venting position (see open position in Fig. 5) and a closed position (see closed position in Fig. 4), wherein the operable vent defines a passive flow of ambient air between the processing space and an area outside of the tub, and wherein the operable vent is operable to the closed position during a spin function of the rotating drum (see page 4, 3rd full paragraph, which discloses “valve 400 capable of opening and closing the exhaust duct 301 by a predetermined operation”, which reads on the structural features claimed and capable of the intended use of an operation of closing the valve during a spin function/operation),
wherein the operable vent is positioned to provide for the passive flow of ambient air without allowing water to escape the tub (note the vent location in HONG is fully capable of providing passive flow of ambient air without allowing water to escape the tub due to the top location of the vent),
wherein the operable vent is positioned on a cylindrical wall of the tub proximate a cylindrical portion of the perforated wall of the rotating drum (see Figs. 1-2 of HONG),
wherein the operable vent is in continual communication with the interstitial space via a pitot mechanism (note exhaust tube 300 of HONG reads on the generic recitation of pitot mechanism), and wherein the operable vent is in communication with the interstitial space via a vent space only when the operable vent is in the venting position, wherein the venting position includes a plurality of open positions that are distal from the closed position (see different open positions in Figs. 3, 5,and 6 of HONG).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG in view of US 2011/0296879 to SEO et al. (“SEO”).
HONG, supra, discloses the claimed invention but only discloses use of one operable vent rather than a plurality of operable vents as recited in claim 8.  However, it is old and known to provide plural vents in a laundry appliance.  For instance, SEO teaches a vented washing machine utilizing plural venting portions 200/201 (see Fig. 2 and associated text). 
Therefore, the position is taken that it would have been obvious to one having ordinary skill in the art at the time of effective filing to provide the vented laundry appliance of HONG with plural vents, as taught in SEO, since such modification involves only a duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04 regarding Obviousness and Duplication of Parts.  Examiner further notes that providing plural vents would produce the predictable results of increased venting.

Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONG in view of US 2011/0296879 to SEO et al. (“SEO”).
HONG, supra, discloses the claimed invention including the operable vent positioned on a cylindrical wall of the tub but does not disclose the arrangement of the vent on a rear wall of the tub as recited in claims 10 and 16.  However, such difference appears to be a mere rearrangement/relocation of the vent on the tub.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to rearrange the location of the vent from the top cylindrical wall of the tub in HONG to a rear wall location to produce the same and predictable venting results, since it has been held that rearranging parts of an invention involves only routine skill in the art.  See MPEP § 2144.04 regarding Obviousness and Rearrangement of Parts.

Allowable Subject Matter
Claims 2-7, 13-15, and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711